DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the lower portion" in the third last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 recites the limitation “that has a second doping concentration” in the fourth last line of the claim.  It is unclear whether “that” refers to “an upper portion” in the fourth and fifth last lines of the claim or “the lower portion” in the fourth last line of the claim.  To expedite the prosecution, “that” is interpreted as referring to “an upper portion”.
Claims 13 recites the limitation “that has a third doping concentration” in the second last line of the claim.  It is unclear whether “that” refers to “an intermediate portion” in the third last 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 7-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 2013/0234159) in view of Yamauchi (US 2001/0050401).
Regarding claim 1, Tsuchiya teaches a wide bandgap semiconductor power device (semiconductor device; Abstract), comprising: a wide bandgap semiconductor substrate layer (10a of SiC; Fig. 1, [0036]); an epitaxial semiconductor layer (10b; Fig. 1, [0038]) disposed above the wide bandgap semiconductor substrate layer (10a); a gate dielectric layer (12; Fig. 1, [0039]) disposed directly over a portion of the epitaxial semiconductor layer (10b); and a gate electrode (14; Fig. 1, [0040]) disposed directly over the gate dielectric layer (12), wherein the 
Tsuchiya does not teach wherein a lower portion of the in-situ doped semiconductor layer that is disposed nearest the gate dielectric layer has a first doping concentration, wherein an upper portion of the in-situ doped semiconductor layer that is disposed opposite the gate dielectric layer has a second doping concentration greater than the first doping concentration, and wherein an intermediate portion of the in-situ doped semiconductor layer that is between the lower portion and the upper portion has a third doping concentration that is between the first doping concentration and the second doping concentration.
In the same field of endeavor of semiconductor manufacturing, Yamauchi teaches wherein a lower portion (a lower portion of 24 at the bottom edge of 24; see Fig. 2 below) of the in-situ doped semiconductor layer (24 of the embodiment of a continuously-variable impurity concentration distribution gradually doped from the bottom of 24 with low concentration to the top of 24 with high concentration, disclosed in [0026-0028]; [0026, 0059-0060]) that is disposed nearest the gate dielectric layer (23; Fig. 2, [0005]) has a first doping concentration (the impurity concentration at the bottom edge of 24; Fig. 2, [0026]), wherein an upper portion of the in-situ doped semiconductor layer (an upper portion of 24 at the top edge of 24; see Fig. 2 below) that is disposed opposite the gate dielectric layer (23) has a second doping concentration (the impurity concentration at the top edge; Fig. 2, [0026]) greater than the first doping concentration (the impurity concentration at the bottom edge; [0026]), and wherein an intermediate portion of the in-situ doped semiconductor layer (a middle portion of 24; see Fig. 2 below) that is between the lower portion (a lower portion of 24 at the bottom edge of 24; see Fig. 2 below) and the upper 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Tsuchiya and Yamauchi, and to incorporate the feature of a continuously-variable impurity concentration distribution gate electrode into the semiconductor layer of the gate electrode of Tsuchiya, because Tsuchiya teaches a manufacturing method including high temperature heat treatments after forming the gate electrode ([0094, 0098]), while Yamauchi teaches that the high temperature treatments after forming the gate electrode cause a problem of penetration of the impurity through the gate insulating film ([0078, 0080]), and the feature of a continuously-variable impurity concentration distribution gate electrode ([0026-0028]) can prevent this problem ([0024]).

    PNG
    media_image1.png
    312
    421
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: textbox (An upper portion)][AltContent: textbox (A lower portion)][AltContent: textbox (An intermediate portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Fig. 2 of Yamauchi showing an upper portion, an intermediate portion and a lower portion of 24.
Regarding claim 3, Tsuchiya teaches the wide bandgap semiconductor power device of claim 1, wherein the gate electrode (14) comprises polycrystalline silicon ([0089]).
Regarding claim 4, Tsuchiya teaches the wide bandgap semiconductor power device of claim 3, wherein the gate electrode (14) comprises low-pressure chemical vapor deposition (LPCVD) polysilicon (the limitation “low-pressure chemical vapor deposition (LPCVD)” is a process limitation on a product claim, and the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product.  In re Stephens 145 USPQ 656 (CCPA 1965)).
Regarding claim 5, Tsuchiya teaches the wide bandgap semiconductor power device of claim 1, wherein the wide bandgap semiconductor substrate layer (10a) and the epitaxial semiconductor layer (10b) comprise silicon carbide ([0036]).
Regarding claims 7-9, Tsuchiya teaches wherein a sheet resistance of the gate electrode ([0026]).
claim 7, a sheet resistance of the gate electrode is less than approximately 4.2 ohms per square centimeter (ohms/cm2), regarding claim 8, a sheet resistance of the gate electrode is less than approximately 4 ohms/cm2, and regarding claim 9, a sheet resistance of the gate electrode is between approximately 3.6 ohms/cm2 and approximately 3.8 ohms/cm2.
Parameters such as the sheet resistance of the gate electrode in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired device speed during device fabrication ([0027]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the sheet resistance of the gate electrode within the range as claimed in order to achieving the desired device speed ([0027]).
Regarding claim 10, Tsuchiya teaches the wide bandgap semiconductor power device of claim 1, wherein the epitaxial semiconductor layer (10b) comprises a source region (22; Fig. 1, [0060]) and a well region (24; Fig. 1, [0062]), and wherein the wide bandgap semiconductor power device (Fig. 1) comprises a nickel silicide (NiSi) layer (26; Fig. 1, [0064]) disposed directly over portions of the source region (22) and portions of the well region (24) of the epitaxial layer (10b).
Regarding claim 11, Tsuchiya teaches a semiconductor power device (semiconductor device; Abstract), comprising: a semiconductor substrate layer (10a of SiC; Fig. 1, [0036]); an epitaxial semiconductor layer (10b; Fig. 1, [0038]) disposed above the semiconductor substrate layer (10a); a gate dielectric layer (12; Fig. 1, [0039]) disposed directly over a portion of the epitaxial semiconductor layer (10b); and a gate electrode (14; Fig. 1, [0040]) disposed directly over the gate dielectric layer (12), wherein the gate electrode (14) comprises: a semiconductor 
Tsuchiya does not teach wherein a portion of the semiconductor layer that is disposed nearest the gate dielectric layer has a first doping concentration, wherein an upper portion of the semiconductor layer that is disposed opposite the gate dielectric layer has a second doping concentration greater than the first doping concentration, and wherein an intermediate portion of the semiconductor layer that is between the lower portion and the upper portion has a third doping concentration that is between the first doping concentration and the second doping concentration.
In the same field of endeavor of semiconductor manufacturing, Yamauchi teaches wherein a portion (a lower portion of 24 at the bottom edge of 24; see Fig. 2 below) of the semiconductor layer (24 of the embodiment of a continuously-variable impurity concentration distribution gradually doped from the bottom of 24 with low concentration to the top of 24 with high concentration, disclosed in [0026-0028]; [0026, 0059-0060]) that is disposed nearest the gate dielectric layer (23; Fig. 2, [0005]) has a first doping concentration (the impurity concentration at the bottom edge of 24; Fig. 2, [0026]), wherein an upper portion of the semiconductor layer (an upper portion of 24 at the top edge of 24; see Fig. 2 below) that is disposed opposite the gate dielectric layer (23) has a second doping concentration (the impurity concentration at the top edge; Fig. 2, [0026]) greater than the first doping concentration (the impurity concentration at the bottom edge; [0026]), and wherein an intermediate portion of the semiconductor layer (a middle portion of 24; see Fig. 2 below) that is between the lower portion (a lower portion of 24 at the bottom edge of 24; see Fig. 2 below) and the upper portion (an upper portion of 24 at the top edge of 24; see Fig. 2 below) has a third doping concentration (the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Tsuchiya and Yamauchi, and to incorporate the feature of a continuously-variable impurity concentration distribution gate electrode into the semiconductor layer of the gate electrode of Tsuchiya, because Tsuchiya teaches a manufacturing method including high temperature heat treatments after forming the gate electrode ([0094, 0098]), while Yamauchi teaches that the high temperature treatments after forming the gate electrode cause a problem of penetration of the impurity through the gate insulating film ([0078, 0080]), and the feature of a continuously-variable impurity concentration distribution gate electrode ([0026-0028]) can prevent this problem ([0024]).

    PNG
    media_image1.png
    312
    421
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: textbox (An upper portion)][AltContent: textbox (A portion)][AltContent: textbox (An intermediate portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Fig. 2 of Yamauchi showing an upper portion, an intermediate portion and a portion of 24.
Regarding claim 13, Tsuchiya teaches a semiconductor power device (semiconductor device; Abstract), comprising: a semiconductor substrate layer (10a of SiC; Fig. 1, [0036]); an epitaxial semiconductor layer (10b; Fig. 1, [0038]) disposed above the semiconductor substrate layer (10a); a gate dielectric layer (12; Fig. 1, [0039]) disposed directly over a portion of the epitaxial semiconductor layer (10b); and a gate electrode (14; Fig. 1, [0040]) disposed directly over the gate dielectric layer (12), wherein the gate electrode (14) comprises a silicide layer (14b; Fig. 1, [0040]) formed of a semiconductor layer of the gate electrode (an upper portion of 14a in Fig. 8, [0096-0097]).
Tsuchiya does not teach wherein the gate electrode has a lower portion adjacent the epitaxial semiconductor layer that has a first doping concentration, an upper portion that is disposed opposite the lower portion that has a second doping concentration greater than the first doping concentration, and an intermediate portion that is between the lower portion and the 
In the same field of endeavor of semiconductor manufacturing, Yamauchi teaches wherein the gate electrode (24 of the embodiment of a continuously-variable impurity concentration distribution gradually doped from the bottom of 24 with low concentration to the top of 24 with high concentration, disclosed in [0026-0028]; [0026, 0059-0060]) has a lower portion (a lower portion of 24 at the bottom edge of 24; see Fig. 2 below) that has a first doping concentration (the impurity concentration at the bottom edge of 24; Fig. 2, [0026]), an upper portion (an upper portion of 24 at the top edge of 24; see Fig. 2 below) that is disposed opposite the lower portion (a lower portion of 24 at the bottom edge of 24; see Fig. 2 below) that (the upper portion) has a second doping concentration (the impurity concentration at the top edge; Fig. 2, [0026]) greater than the first doping concentration (the impurity concentration at the bottom edge; [0026]), and an intermediate portion (a middle portion of 24; see Fig. 2 below) that is between the lower portion (a lower portion of 24 at the bottom edge of 24; see Fig. 2 below) and the upper portion (an upper portion of 24 at the top edge of 24; see Fig. 2 below) that has a third doping concentration (the impurity concentration at the middle of 24; Fig. 2, [0026]) that is between the first doping concentration and the second doping concentration (between the impurity concentration at the bottom edge and the impurity concentration at the top edge, due to the embodiment of a continuously-variable impurity concentration distribution gradually doped from the bottom of 24 with low concentration to the top of 24 with high concentration, disclosed in [0026-0028]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Tsuchiya and Yamauchi, and to 
The combination of Tsuchiya and Yamauchi teaches “wherein the gate electrode has a lower portion adjacent the epitaxial semiconductor layer”, because Yamauchi teaches wherein the gate electrode (24) has a lower portion (a lower portion of 24 at the bottom edge of 24; see Fig. 2 below) nearest the gate dielectric layer (23) and Tsuchiya teaches a portion of gate electrode (a lower portion of 14a at the bottom edge of 14a) nearest the gate dielectric layer (12) is a portion adjacent the epitaxial semiconductor layer (10b; see Fig. 1).

    PNG
    media_image1.png
    312
    421
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: textbox (An upper portion)][AltContent: textbox (A lower portion)][AltContent: textbox (An intermediate portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Fig. 2 of Yamauchi showing an upper portion, an intermediate portion and a lower portion of 24.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya and Yamauchi as applied to claim 1 above, and further in view of Saia et al. (US 2015/0144960).
Regarding claim 6, Tsuchiya teaches wherein the metal-containing layer of the gate electrode (14b).
Tsuchiya does not teach the metal-containing layer of the gate electrode comprises a tantalum silicide (TaSi2) layer.
In the same field of endeavor of semiconductor manufacturing, Saia teaches the metal-containing layer (44; Fig. 2, [0027]) of the gate electrode (12; Fig. 2, [0027]) comprises a tantalum silicide (TaSi2) layer ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Tsuchiya, Yamauchi and Saia, and to use the TaSi2 layer as the top layer as taught by Saia, because the TaSi2 layer is a common material for the top layer of the gate electrode as taught by Saia ([0027]). 

Response to Arguments
Applicant’s amendments, filed 12/22/2021, overcome the objection to the claim 12.  The objection to the claim 12 has been withdrawn.
Applicant's arguments with respect to claims 1, 11 and 13 have been considered but are moot in view of the new ground(s) of rejection.  Please see the rejections above regarding new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuchiya (US 2013/0062622 A1) teach in Fig. 11 a SiC transistor having a gate electrode including double layers of polycrystalline silicon layers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        1/4/2022